Exhibit 10.3

 

HAWAIIAN HOLDINGS, INC.

3375 Koapaka Street, Suite G-350

Honolulu, HI 96819

 

February 7, 2013

 

Mark Dunkerley

Hawaiian Airlines, Inc.

 

Dear Mark:

 

Pursuant to the Hawaiian Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors (the “Committee”) hereby
grants to you a performance-based restricted stock unit (the “2013 Type B RSU
Award) covering a target of 80,349 shares of Common Stock, par value $0.01, (the
“Target Award”) with a maximum payout of 120,524 shares of Common Stock, par
value $0.01 (the “Maximum Award”), subject to the conditions described in this
letter and in your amended and restated employment agreement of November 15,
2012 (the “Employment Agreement”).

 

The shares subject to this restricted stock unit are not actual shares of Common
Stock, but a promise to deliver actual shares in the future and are credited to
an unfunded bookkeeping account maintained by the Company.  This 2013 Type B RSU
Award is subject to the applicable terms and conditions of the Plan, which are
incorporated herein by reference.  This 2013 Type B RSU Award is also subject to
the terms and conditions of the Employment Agreement, which are incorporated
herein by reference.  Unless otherwise indicated, all capitalized terms used
herein have the meanings set forth herein or in the Plan or Employment
Agreement, as applicable.

 

Subject to your continued employment with the Company, including its
Subsidiaries, this Type B RSU Award shall vest, if at all, as to one-third of
the covered shares on each of February 7, 2014 February 7, 2015 and February 7,
2016.  Fractional shares that vest shall be rounded up to the nearest whole
share; provided that in no event may more shares vest than are subject to the
earned portion of the award.  None of the shares subject to this 2013 Type B RSU
Award shall be delivered to you unless the 2013 Type A Restricted Stock Unit
Performance Metric (as such term is defined in the 2013 Type A Restricted Stock
Unit award letter of even date herewith) has been achieved prior to the date of
the first regularly scheduled Committee meeting following February 7, 2016 (but
in no event later than sixty (60) days thereafter) (the “Post-Performance Period
Compensation Committee Meeting”), and has been certified by the Committee on or
prior to the Post-Performance Period Compensation Committee Meeting, and
(ii) shall be delivered only to the extent the 2013 Type B Restricted Stock Unit
Performance Metric, as such term is defined herein, has been achieved during the
period commencing on February 7, 2013 and ending on February 7, 2016 (the “2013
Type B Restricted Stock Unit Performance Period”) and has been certified by the
Committee at the Post-Performance Period Compensation Committee Meeting. The
2013 Type B Restricted Stock Unit Performance Metric is based on the Company’s
relative total stockholder return, which is determined by the Company’s
30-trading day trailing volume-weighted average stock price on February 7, 2016,
divided by such price as

 

--------------------------------------------------------------------------------


 

determined on February 7, 2013, i.e., $6.22, (the “TSR” and such three-year
period, the “Performance Period”), in relation to the TSR of certain other
companies. The Company’s TSR will be ranked in comparison to the TSRs of:
Allegiant Travel Company, Delta Airlines, Inc., United Continental Holdings,
Republic Airways Holdings, Inc., US Airways Group, Inc. Southwest Airlines Co.,
Alaska Air Group, Inc., JetBlue Airways Corporation, SkyWest, Inc., and Spirit
Airlines, Inc. (the “Carriers”). 100% of the target Shares become eligible to
vest if the Company’s TSR achieves or ties at the fourth, fifth or sixth rank
among the Carriers. The following percentage of the target Shares will become
eligible to vest upon achievement of the following ranks with respect to the
Company’s TSR relative to the Carriers’ TSRs: the maximum of 150% of target
Shares upon achieving or tying at the first rank among the Carriers; 130% of
target Shares upon achieving or tying at the second rank among the Carriers;
120% of target Shares upon achieving or tying at the third rank among the
Carriers; 70% of target Shares upon achieving or tying at the seventh rank among
the Carriers; 40% of target Shares upon achieving or tying at the eighth rank
among the Carriers; and no Shares upon achieving or tying at, or below, the
ninth rank among the Carriers (the “2013 Type B Restricted Stock Unit
Performance Metric”).

 

In addition to the vesting schedule provided above, this 2013 Type B RSU Award
is subject to the accelerated vesting and payment provisions specified in the
Employment Agreement.

 

The number of shares determined to be delivered by the Committee pursuant to
this Type B RSU Award will be paid on the first Distribution Date following the
Post-Performance Period Compensation Committee Meeting, but in no event later
than the 409A Limit (as such terms are defined in your Employment Agreement).

 

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of your restricted stock units is accelerated in connection with your
termination of employment (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company), and
if (x) you are a “specified employee” within the meaning of Section 409A at the
time of such termination and (y) the payment of such accelerated restricted
stock units will result in the imposition of additional tax under Section 409A
if paid to you on or within the six (6) month period following your termination
of employment, then the payment of such accelerated restricted stock units
otherwise payable to you during such six (6) month period will accrue and will
be paid to you on the first Distribution Date (but in no event later than the
409A Limit) following the date six (6) months and one (1) day following the date
of your termination of employment, unless you die following your termination of
employment, in which case, the restricted stock units will be paid in shares of
Common Stock to your estate as soon as practicable following your death.  It is
the intent of this Agreement to comply with, or be exempt from, the requirements
of Section 409A so that none of the restricted stock units provided under this
Agreement or shares of Common Stock issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt.

 

--------------------------------------------------------------------------------


 

Any dividends paid on the stock underlying this award, whether in stock or in
cash, shall be credited to the shares underlying this award, and will be subject
to the same conditions as the shares subject to the award.

 

Except as set forth above, you will have no shareholder rights with respect to
the restricted stock unit shares until the applicable payment date.  The Company
may impose any conditions on the restricted stock unit shares as it deems
necessary or advisable to ensure that all rights granted under the Plan satisfy
the requirements of applicable securities laws.  The Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange.

 

You may elect to personally satisfy any tax withholding that may be due with
respect to delivery of the shares subject to this award, provided that you (or
your beneficiary or estate, if applicable) must give written notice to the
Company of such election on or prior to each vesting date.  If no such election
has been made, then you will be entitled to receive a number of shares net of
any required tax withholding.  In either such case, the Company will issue
certificates for the shares of Common Stock, as promptly as possible after
satisfaction of the required tax withholding.

 

You should sign and return a copy of this letter to Hoyt Zia, the Company’s
General Counsel.

 

Very truly yours,

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Crystal Rose

 

 

Name: Crystal Rose

 

 

Title: Chair, Compensation Committee of the Board of Directors

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

By:

/s/ Mark Dunkerley

 

 

Mark Dunkerley

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------